 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LAURENCIO MARTINEZ QUINTERO,                    No. 2:20-cv-00200-TLN-CKD P
12                        Petitioner,
13             v.                                        ORDER
14       TAMMY FOSS,
15                        Respondent.
16

17            Petitioner is a state prisoner proceeding pro se and in forma pauperis in this habeas corpus

18   proceeding filed pursuant to 28 U.S.C. § 2254. On March 22, 2021, the district court judge

19   adopted the Findings and Recommendations issued on December 29, 2020, and dismissed

20   petitioner’s second amended habeas corpus application as a mixed petition. 1 ECF No. 32. The

21   case was remanded for further proceedings. ECF No. 32. Petitioner is directed to file a third

22   amended petition containing only exhausted claims within 60 days from the date of this order.

23   Petitioner may file a motion to stay these proceedings pursuant to Kelly v. Small, 315 F.3d 1063

24   (9th Cir. 2003), if he is exhausting his state court remedies with respect to his ineffective

25   assistance of counsel claims. 2

26   1
       Petitioner’s claims for relief based on the ineffective assistance of counsel raised as claims 7-13
27   in the second amended petition were summarily dismissed without prejudice.

28   2
         See King v. Ryan, 564 F.3d 1133, 1140-41 (9th Cir. 2009) (emphasizing that a “petitioner
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that petitioner file a third amended habeas

 2   corpus petition within 60 days from the date of this order.

 3   Dated: June 28, 2021
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11   12/quin0200.reset.docx

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   seeking to use the Kelly procedure will be able to amend his unexhausted claims back into his
     federal petition once he has exhausted them only if those claims are determined to be timely.
27   And demonstrating timeliness will often be problematic under the now-applicable legal
     principles.”) (emphasis added); see also 28 U.S.C. § 2244(d)(1) (stating that a one year period of
28   limitation shall apply to all federal habeas petitions challenging a state court judgment).
                                                         2
